Citation Nr: 1017054	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral ankle 
disorders.

5.  Entitlement to service connection for bilateral shoulder 
disorders.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for a skin rash 
affecting the face, neck, and groin area, claimed as a result 
of exposure to herbicides.




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to 
April 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The medical opinion evidence of record reflects that it 
is more likely than not that the Veteran's currently 
diagnosed hypertension is aggravated by his service-connected 
diabetes mellitus. 

3.  There is no objective evidence of record that the Veteran 
is currently diagnosed with bilateral knee disorders, 
migraine headaches, bilateral ankle disorders, bilateral 
shoulder disorders, a heart disorder, or a skin rash 
affecting the face, neck, and groin area.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension, as 
secondary to service-connected diabetes mellitus, are met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

2.  The criteria for service connection for bilateral knee 
disorders are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  The criteria for service connection for bilateral ankle 
disorders are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  The criteria for service connection for bilateral 
shoulder disorders are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

6.  The criteria for service connection for a heart disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

7.  The criteria for service connection for a skin rash 
affecting the face, neck, and groin area, to include as 
secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2006 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  In addition, the December 2006 letter provided 
the Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  The 
November 2007 RO rating decision reflects the initial 
adjudication of the claims for service connection on appeal.  
Hence, the December 2006 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), private medical records and the 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

A.  Hypertension

STRs include the Veteran's March 1976 report of medical 
examination showing that the Veteran's blood pressure was 
checked twice daily over a five day period.  The blood 
pressure readings ranged from 110/60 to 140/90.  There was no 
diagnosis of hypertension. 


A June 1999 private medical record from N.A., M.D., provides 
the earliest diagnosis of hypertension. 

A May 2005 VA diabetes examination report reflects that the 
Veteran claimed to have hypertension since 1979, being 
treated with Lasix.  His blood pressure was 189/89.  The VA 
examiner diagnosed hypertension aggravated by (to what extent 
is impossible to predict), but not caused by diabetes 
mellitus.  See Allen, supra.

The Board finds that the May 2005 VA examiner's opinion 
supports a relationship between the Veteran's current 
hypertension and his service-connected diabetes mellitus, on 
the basis of aggravation.  The Board notes that the May 2005 
VA examiner obtained a medical history from the Veteran and 
examined him prior to rendering his opinion.  Significantly, 
the opinion of the VA examiner is not contradicted by any 
other opinion of record.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA  physician.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In light of the aforementioned evidence of record, the Board 
resolves the benefit of the doubt in favor of the Veteran 
under the provisions of 38 U.S.C.A. § 5107(b) and finds that 
a grant of service connection for hypertension is warranted. 

B.  Bilateral knee disorders, migraine headaches, bilateral 
ankle disorders, bilateral shoulder disorders, a heart 
disorder, or a skin rash affecting the face, neck, and groin 
area.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

As noted, the initial requirement for establishing a valid 
claim for service connection consists of evidence of a 
current disability, as mentioned above, and with regard to 
the Veteran's claimed bilateral knee disorders, migraine 
headaches, bilateral ankle disorders, bilateral shoulder 
disorders, a heart disorder, or a skin rash affecting the 
face, neck, and groin area, this objective criterion has not 
been met.  

1.  Bilateral knee disorders

STRs are negative for complaints, symptoms, treatment, or 
diagnosis of bilateral knee disorders.  There is also no 
evidence in the records that the Veteran sustained a trauma 
to either knee during service.  Furthermore, none of the 
post-service medical records reflects that the Veteran was 
seen for complaints of or was diagnosed with bilateral knee 
disorders.  Thus, the Board finds that the medical evidence 
in this case fails to establish that Veteran has current 
bilateral knee disorder, and he has not presented, 
identified, or even alluded to the existence of any such 
evidence, other than his general statement asserting that his 
medical records note his condition.

2.  Migraine headaches

STRs reflect that the Veteran was seen for complaints of 
headaches in June 1965 and in March 1976.  In March 1976, the 
impression was questionable tension headache, flu syndrome.  
A March 1976 self-report of medical history reflects that the 
Veteran indicated he had frequent or severe headaches.  The 
examiner noted that the Veteran had a history of tension 
headaches.  The March 1976 report of medical examination was 
negative for findings or diagnosis of headaches.  In 
addition, none of the post-service medical records reflect 
that the Veteran was seen for complaints of or was diagnosed 
with migraine headaches.  Thus, the Board finds that the 
medical evidence in this case fails to establish that Veteran 
currently has migraine headaches, and he has not presented, 
identified, or even alluded to the existence of any such 
evidence, other than his general statement asserting that his 
medical records note his condition.


3.  Bilateral ankle disorders

STRs are negative for complaints, symptoms, treatment, or 
diagnosis of a right ankle disorder.  In November 1971, the 
Veteran complained of pain in his left calf, tibia, and 
ankle.  There was no history of trauma.  An x-ray was 
negative.  The Veteran's complaints of pain did not result in 
a diagnosis.  The Veteran's March 1976 report of medical 
examination was negative for findings or diagnosis of 
bilateral ankle disorders, and the Veteran's lower 
extremities were evaluated as clinically normal.  In 
addition, none of the post-service medical records reflect 
that the Veteran was seen for complaints of or was diagnosed 
with bilateral ankle disorders.  Thus, the Board finds that 
the medical evidence in this case fails to establish that 
Veteran currently has bilateral ankle disorders, and he has 
not presented, identified, or even alluded to the existence 
of any such evidence, other than his general statement 
asserting that his medical records note his condition.

4.  Bilateral shoulder disorders

STRs are negative for complaints, symptoms, treatment, or 
diagnosis of a right shoulder disorder.  A February 1969 STR 
reflects that that the Veteran stated he landed on his left 
arm after making a jump.  An x-ray report notes no 
significant abnormality noted.  There was no diagnosis.  A 
January 1970 record reflects that the Veteran complained of 
subscapular pain under the left shoulder, the onset was after 
the Veteran arose that morning.  An x-ray was negative and 
there was no diagnosis. A December 1972 STR reflects that the 
Veteran complained of pain and tenderness in the left 
scapular area that was worse in the morning.  The impression 
was muscle strain.  A March 1976 self-report of medical 
history reflects that the Veteran indicated he had painful or 
"trick" shoulder or elbow.  The Veteran's March 1976 report 
of medical examination was negative for findings or diagnosis 
of bilateral shoulder disorders, and the Veteran's upper 
extremities were evaluated as clinically normal.  In 
addition, none of the post-service medical records reflect 
that the Veteran was seen for complaints of or was diagnosed 
with bilateral shoulder disorders.  Thus, the Board finds 
that the medical evidence in this case fails to establish 
that Veteran currently has bilateral shoulder disorders, and 
he has not presented, identified, or even alluded to the 
existence of any such evidence, other than his general 
statement asserting that his medical records note his 
condition.

5.  Heart disorder

STRs are negative for complaints, symptoms, treatment, or 
diagnoses of a heart disorder.  A March 1976 self-report of 
medical history reflects that the Veteran indicated he had 
shortness of breath and pain or pressure in the chest.  The 
examiner noted that the Veteran had shortness of breath after 
running and occasional chest pain that was unrelated to 
physical exertion.  The Veteran's March 1976 report of 
medical examination was negative for findings or diagnosis of 
a heart disorder, and the Veteran's heart was evaluated as 
clinically normal.  Post-service medical records reflect that 
the Veteran was seen in August 2003 at Cape Fear Valley 
Medical Center with complaints of feeling that he was going 
to pass out.  The Veteran underwent a stress test with 
essentially normal findings aside from hypertensive vascular 
response.  The discharge diagnosis was near syncope.  The 
Board notes that syncope is defined as loss of consciousness 
and postural tone caused by diminished cerebral blood flow.  
See Stedman's Medical Dictionary, 1745 (27th ed. 2000).  Such 
diagnosis is a description of the Veteran's 
symptoms/manifestations; however, without competent evidence 
of a diagnosed or identifiable underlying malady or 
condition, such does not constitute a disability for which 
service connection can be granted.   

6.  Skin rash affecting the face, neck, and groin area

A March 1973 STR reflects that the Veteran broke out in a 
rash on his left lower chest that spread to his face and his 
legs.   The Veteran stated that one of his children had 
chicken pox.  The impression was varicella.  A March 1976 
self-report of medical history reflects that the Veteran 
denied skin disease and the March 1976 report of medical 
examination is negative for findings or diagnosis of any skin 
disease, and the Veteran's skin was evaluated as clinically 
normal.  In addition, none of the post-service medical 
records reflect that the Veteran was seen for complaints of 
or was diagnosed with a skin rash of the face, neck, and 
groin area.  Thus, the Board finds that the medical evidence 
in this case fails to establish that Veteran currently has a 
skin rash affecting the face, neck, and groin area, and he 
has not presented, identified, or even alluded to the 
existence of any such evidence, other than his general 
statement asserting that his medical records note his 
condition.

In sum, as indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claims for service connection for bilateral knee 
disorders, migraine headaches, bilateral ankle disorders, 
bilateral shoulder disorders, a heart disorder, and a skin 
rash affecting the face, neck, and groin area,  must each be 
denied because the first essential criterion for a grant of 
service connection- evidence of a current disability upon 
which to predicate a grant of service connection, on any 
basis-has not been met.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the written assertions of 
the Veteran, but finds that this evidence provides no basis 
for allowance of any of these claims.  As indicated above, 
these claims turn on the medical matter of current disability 
(and, if so, medical relationship to service)-matters within 
the province of trained medical professionals.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for bilateral knee disorders, migraine 
headaches, bilateral ankle disorders, bilateral shoulder 
disorders, a heart disorder, and a skin rash affecting the 
face, neck, and groin area, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports any of these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for hypertension is granted.

Service connection for bilateral knee disorders is denied.

Service connection for migraine headaches is denied.

Service connection for bilateral ankle disorders is denied.

Service connection for bilateral shoulder disorders is 
denied.

Service connection for a heart disorder is denied.

Service connection for a skin rash affecting the face, neck, 
and groin area, claimed as a result of exposure to 
herbicides, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


